United States Court of Appeals
                 For the First Circuit


No. 02-1623

                UNITED STATES OF AMERICA,

                        Appellee,

                           v.

                      RALPH CASAS,

                  Defendant, Appellant.


No. 02-1624

                UNITED STATES OF AMERICA,

                        Appellee,

                           v.

                    FELICIANO NIEVES,

                  Defendant, Appellant.


Nos. 02-1785
     02-1674

                UNITED STATES OF AMERICA,

                        Appellee,

                           v.

                   WINSTON CUNNINGHAM,

                  Defendant, Appellant.
No. 02-1794

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                     RAFAEL SEGUI-RODRIGUEZ,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on January 20, 2004 is
amended as follows:

     At p. 41, l. 9, add "We note that Cunningham has not argued
that the evidence was insufficient."

     At p. 55, l. 12, add "and the United States is free to retry
Cunningham if it so chooses. See Montana v. Hall, 481 U.S. 400,
402 (1987); Burks v. United States, 437 U.S. 1, 6 (1978); Ball v.
United States, 163 U.S. 662, 672 (1896)."